ON PETITION FOR REHEARING

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6276



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC E. ALVAREZ,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
District Judge. (CR-97-47; CA-01-75-H)


Submitted:   January 14, 2004          Decided:     February 11, 2004


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric E. Alvarez, Appellant Pro Se. Robert Edward Skiver, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eric E. Alvarez has filed a petition for rehearing and

for rehearing en banc following our dismissal of his appeal based

upon our conclusion and the district court’s finding that his

notice of appeal was untimely filed. See United States v. Alvarez,

No. 02-6276, 2003 WL 22057029 (4th Cir. Sept. 3, 2003) (per

curiam). Alvarez asserted on reconsideration in the district court

that because no separate entry of judgment followed the district

court’s dismissal of his 28 U.S.C. § 2255 (2000) motion on August

6, 2001, the time period for filing a notice of appeal never began

to run.   See Fed. R. Civ. P. 58, Quinn v. Haynes, 234 F.3d 837, 843

(4th Cir. 2000).     The district court granted reconsideration and

found Alvarez’s notice of appeal timely as to the August 6 order.*

Accordingly, we granted Alvarez’s petition for panel rehearing and

denied    his   petition   for   rehearing    en   banc.    We   now   deny   a

certificate of appealability and dismiss the appeal.

            The district court’s order denying relief under § 2255 is

not   appealable    unless   a   circuit     justice   or   judge   issues    a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000).                  A

certificate of appealability will not issue absent “a substantial



      *
      Both this court and the district court previously concluded
that Alvarez’s notice of appeal was not timely as to the district
court’s order of November 16, 2001, denying his motion for
reconsideration. Because the separate document rule does not apply
to post-judgment motions, we dismiss as untimely the appeal of the
November 16 order.

                                    - 2 -
showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2)       (2000).       A   prisoner    satisfies     this      standard    by

demonstrating       that   reasonable     jurists       would    find     that    his

constitutional      claims     are   debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller!-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Alvarez has not made the requisite showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented      in    the

materials      before   the    court    and    argument    would    not    aid    the

decisional process.



                                                                          DISMISSED




                                       - 3 -